UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4322


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEMIKA ALFRIDA PARSON WILLIAMS, a/k/a Shemika Alfrida Parson,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:17-cr-00211-TMC-1)


Submitted: December 17, 2018                                Decided: December 20, 2018


Before DUNCAN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed and remanded by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Daniel Josev Brewer,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shemika Parson Williams pleaded guilty to conspiring to possess with intent to

distribute and to distribute 50 grams or more of methamphetamine and 500 grams or

more of a mixture containing a detectable amount of methamphetamine, in violation

21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012), and knowingly carrying and using a

firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2012). The district court sentenced Williams to a total of 180 months of

imprisonment—the statutory mandatory minimum of 120 months on the drug charge, and

the statutory mandatory consecutive 60 month term on the firearm count—and 5 years of

supervised release. On appeal, counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), questioning whether the length of Williams’ sentence is

substantively reasonable. Williams has also filed a pro se supplemental brief raising two

issues. We affirm the conviction and sentence and remand to correct a clerical error in

the judgment. *

       Williams’ counsel questions whether the district court’s sentence of 180 months’

imprisonment and five years’ supervised release was substantively reasonable. Under

Gall v. United States, 552 U.S. 38 (2007), we review sentences under a deferential abuse-

of-discretion standard.   Id. at 41.   “A statutorily required sentence . . . is per se

       *
         Williams pleaded guilty to conspiracy, yet the judgment does not reference
§ 846, the applicable conspiracy statute. We therefore remand the case so that the district
court may amend the judgment to reflect that Williams pleaded guilty to violating
21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. See Fed. R. Crim. P. 36 (correcting clerical
error).


                                            2
reasonable.” United States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008), abrogated on

other grounds by Rodriguez v. United States, 135 S. Ct. 1609 (2015). Because the district

court imposed the statutory minimum sentence, we conclude that Williams cannot

establish that her sentence of imprisonment is substantively unreasonable.

       In her pro se supplemental brief, Williams first challenges her conviction under §

924(c)(1)(A), asserting that it is invalid following the Supreme Court’s holding in

Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which held that the residual clause of

18 U.S.C. § 16(b) (2012) is unconstitutionally vague.          Id. at 1215-16.   Williams’

conviction does not implicate the Dimaya ruling because Williams was not convicted

under § 924(c)’s crime of violence clause. See Id. at 1210 (defining question addressed).

Instead, Williams was convicted under § 924(c)’s drug trafficking clause. Therefore, the

district court did not err in finding Williams guilty of violating § 924(c).

       Williams’ next claims that her sentence violates Alleyne v. United States, 570 U.S.
99 (2013), because the district court improperly found facts that increased her sentence,

in violation of the Sixth Amendment. Williams argues that the district court erred in

finding her responsible for the entire quantity of methamphetamine and the firearm found

in the vehicle she was driving during her traffic stop. However, Alleyne distinguishes

those factual findings that raise the minimum or maximum sentence a defendant faces

from those that inform the district court’s choice of sentence within the minimum and

maximum ranges. Id. at 111-17. “[F]actfinding used to guide judicial discretion in

selecting a punishment within limits fixed by law” does not violate the Sixth

Amendment. Id. at 113 n.2 (internal quotation marks omitted).

                                              3
       Here, Williams pleaded guilty to conspiring to possess with intent to distribute 50

grams or more of methamphetamine and 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, for which the statutory minimum

penalty is 10 years’ imprisonment, see 21 U.S.C. §§ 841(b)(1)(A)(viii), 846, and also to

possessing or using a firearm in connection with a drug trafficking crime, for which the

statutory minimum penalty is 5 years’ imprisonment consecutive to the drug sentence,

see 18 U.S.C. § 924(c)(1)(A)(i). Therefore, the district court correctly determined that

Williams was subject to an aggregate mandatory minimum sentence of 15 years’

imprisonment. At the sentencing hearing, the district court concluded that Williams was

responsible for 2.51 kilograms of “Ice” methamphetamine, which established a base

offense level of 36 under the Sentencing Guidelines. U.S. Sentencing Guidelines Manual

§ 2D1.1(c)(2) (2016). This finding did not raise the minimum or maximum sentence

faced by Williams, but merely informed the district court’s decision within the range

established by statute. Therefore, the district court’s factual findings did not violate

Alleyne or the Sixth Amendment.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Williams’ conviction

and sentence, but remand for correction of the judgment, see supra n.*. This court

requires that counsel inform Williams, in writing, of the right to petition the Supreme

Court of the United States for further review. If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in



                                             4
this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Williams.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        AFFIRMED AND REMANDED




                                           5